DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 8-16, and 20-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 20 each recite the limitation "the first end of the power charge".  There is insufficient antecedent basis for this limitation in the claim because the parent claims only provide basis for: a tubular housing with a first end, not a power charge with a first end; and a power charge cartridge assembly, not a power charge itself.
Claims 4 and 21
Claims 8 and 22 each recite the limitation "the power charge".  There is insufficient antecedent basis for this limitation in the claim because the parent claims only provide basis for a power charge cartridge assembly, not a power charge itself.
Claims 10, 14-15, 24-25, and 28-29 each recite the limitation "a second electrical conductor".  There is insufficient antecedent basis for this limitation in the claim because there must be basis for a first conductor before there can be a second conductor.
Any claims that depend from an indefinite claim are considered to be equally indefinite at this time.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 9-17, and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 5396951 to Ross.
Regarding claims 1 and 17, Ross discloses a tool for use downhole comprising: a firing head 108; a setting tool 6/106; a power charge cartridge assembly 102 disposed within the setting tool, further comprising: a tubular housing 150 with a first end, second end, and a longitudinal axis, an energetic material 148 disposed within the tubular housing, an igniter 104 disposed in the tubular housing adjacent to the energetic material, wherein the igniter comprises a heating element (fig. 4; col. 6, lines 45-52; col. 8, lines 8-26).
Regarding claim 2, the heating element 104 is surrounded by the energetic material 148, which is in direct contact because the material touches all sides of the heating element (fig. 4).
claim 3, as best understood with respect to the 112 rejection above, the apparatus of claim 1 wherein the igniter 104 is located proximate to a first end of the power charge cartridge assembly 102 (fig. 4).
Regarding claim 4, as best understood with respect to the 112 rejection above, the apparatus of claim 1 wherein the igniter 104 is located proximate to a second end of the power charge cartridge assembly 102 (fig. 4, wherein either end can arbitrarily be considered a first or second end).
Regarding claims 7 and 19, the heating element 104 is a resistor (col. 6, lines 45-52).
Regarding claims 9, 11, and 13, the apparatus of claims 3 and 4 further comprising a first electrical conductor 144 at least partially outside the first end of the tubular housing 150 and at least partially outside the cartridge assembly 102, and electrically coupled to the heating element (fig. 4).
Regarding claims 12 and 16, the apparatus of claims 3 and 4 further comprising a first electrical conductor 144 connecting the heating element to the tubular housing (fig. 4, wherein the conductor connects through the housing and to the heating element).
Regarding claims 10 and 14, as best understood with respect to the 112 rejection above, the apparatus of claims 3 and 4 further comprising a second electrical conductor 146 connecting the heating element to the tubular housing (fig. 4, wherein the conductor connects through the housing and to the heating element).
Regarding claim 15, as best understood with respect to the 112 rejection above, the apparatus of claim 4 further comprising a second electrical conductor 146 at least partially outside the first end of the tubular housing 150 and at least partially outside the cartridge assembly 102, and electrically coupled to the heating element (fig. 4).
Allowable Subject Matter
Claims 5-6 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 20-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record on form 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/SHANE BOMAR/
Primary Examiner
Art Unit 3674